Exhibit 10.26 NEW JERSEY NATURAL GAS COMPANY Deferred Stock Retention Award Agreement This Deferred Stock Retention Award Agreement (the "Agreement"), which includes the attached “Terms and Conditions of Deferred Stock,” confirms the grant on November 11, 2008 (the “Grant Date”) by NEW JERSEY NATURAL GAS COMPANY, a New Jersey corporation (the "Company"), to KATHLEEN T. ELLIS ("Employee"), under Section 6(e) of the 2007 Stock Award and Incentive Plan (the "Plan"), of Deferred Stock as follows: Based upon her contribution to the success of New Jersey Natural Gas Company (“NJNG”) in fiscal year 2008, Employee is hereby awarded a deferred stock retention award (“Retention Award”) of 4,947.696 deferred stock units of New Jersey Resources Corporation (“NJR”) common stock issued under the Plan (“Deferred Stock”). No dividends or distributions on NJR Common Stock will be applied to the Deferred Stock. Beginning on November 11, 2011, the Retention Award will be paid to Employee in quarterly installments on the following schedule: This payout will be in the form of fully transferable shares of NJR common stock. In addition, if not previously forfeited, the Retention Award will be paid in full upon a Change in Control, and will be immediately paid upon the occurrence of certain events relating to Disability and death to the extent provided in Section3 of the attached Terms and Conditions. Conditions to Retention Award:Employee is not required to continue his/her employment with NJNG in order to receive distribution of the Retention Award. However, NJNG’s obligation to pay the Retention Award and Employee’s right to distribution of the Retention Award are conditioned upon the following: · Employee shall not assume an executive officer position of a company engaged in the distribution of retail and/or wholesale energy services, including, but not limited to, energy trading, within the state of New Jersey; · Employee shall not solicit NJR’s or any of its subsidiaries’ customers, vendors or employees including, but not limited to, by interaction with existing or prospective customers, vendors or employees of NJR or any of its subsidiaries that takes place in an effort to establish, maintain and/or further a business relationship with such customers, vendors or employees, diversion of a customer’s or prospective customer’s business from NJR or any of its subsidiaries or by other interference with NJR’s or any of its subsidiaries’ business with an existing or prospective customer, vendor or employee, even if such customer, vendor or employee initiates contact with you; · Employee shall not disclose any confidential information related to NJR’s or any of its subsidiaries’ business plans or practices; · Employee shall not make any statements, either verbally or in writing, that are disparaging with regard to NJR or any of its subsidiaries (including, but not limited to, NJNG) or their respective executives and Board members; and Page 1 · Employee shall not engage in any financial or other misconduct that results in the termination of Employee’s employment for “Cause.”For purposes of this letter, "Cause" means (A) conviction of a felony or the entering by Employee of a plea of nolo contendere to a felony charge, (B) Employee’s gross neglect, willful malfeasance or willful gross misconduct in connection with Employee’s employment hereunder which has had a significant adverse effect on the business of NJR or any of its subsidiaries, unless Employee reasonably believed in good faith that such act or non-act was in or not opposed to the best interests of NJR or any of its subsidiaries, or (C) repeated material violations by Employee of his or her obligations under any applicable employment agreement or policy of NJR or any of its subsidiaries, which have continued after written notice thereof from NJR or any of its subsidiaries, which violations are demonstrably willful and deliberate on Employee’s part and which result in material damage to NJR or any of its subsidiaries’ business or reputation. If it is determined by the Leadership Development and Compensation Committee of the NJR Board of Directors that Employee has engaged in any of the above activities prior to full distribution of the Retention Award, any unpaid portion of the Retention Award will be forfeited. The value of the Retention Award will not be taxable to Employee until it is distributed and will, at that time, be equal to the value of the current fair market value of the shares of NJR common stock.Required withholding taxes will be deducted in the form of shares from the share payout as described in Section 7(c) of the attached Terms and Conditions, unless Employee has elected at least 90 days prior to payout to satisfy the tax obligations by other means. The Retention Award will not be considered as compensation for purposes of any pension or retirement plan, or other plan that provides for benefits based on Employee’s level of compensation. The Retention Award and the granting thereof shall not constitute or be evidence of any agreement or understanding, express or implied, that Employee has a right to continue as an officer of employee of NJR or any of its subsidiaries for any period of time, or at any particular rate of compensation. The validity, construction, and effect of this Agreement and the Retention Award shall be determined in accordance with the laws (including those governing contracts) of the state of New Jersey, without giving effect to principles of conflicts of laws, and applicable federal law. If any provision in this Agreement is held to be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions will in no way be affected or impaired thereby. In the event that any provision of this Agreement is not enforceable in accordance with its terms, such provision shall be reformed to make it enforceable in a manner which provides NJR and its subsidiaries the maximum rights permitted by law. The terms of this Retention Award are governed by the Plan and this Agreement, including the attached Terms and Conditions.Capitalized terms used in this Agreement but not defined herein shall have the same meanings as in the Plan. Employee acknowledges and agrees that (i) receipt of a copy of the Plan and agrees to be bound by all the terms and provisions thereof, (ii) the Deferred Stock is nontransferable, except as provided in Section 2 of the attached Terms and Conditions and Section 11(b) of the Plan, (iii) the Deferred Stock is subject to forfeiture as described above in certain limited circum­stances prior to payout, and (iv) sales of the shares following payout of the Deferred Stock will be subject to the Company's policy governing the purchase and sale of NJR securities. IN WITNESS WHEREOF, NEW JERSEY NATURAL GAS COMPANY has caused this Agreement to be executed by its officer thereunto duly authorized, and Employee has duly executed this Agreement, by which each has agreed to the terms of this Agreement. /s/Laurence M.
